DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The specification discloses that “The jewelry comprises primarily non-precious gemstones, plastic or glass stones, and synthetic lab grown gemstones, which are colored or clear, translucent or opaque stones.”, which implies that the synthetic lab grown gemstones are either colored or clear or translucent or opaque.  From this passage, the term colored is understood to mean that the synthetic lab grown gemstone is not clear when it is a colored gemstone.  
	The independent claims 1 and 11 recite that “one or more clear, translucent, and/or colored stones”.  If the limitation is read with the “or” conjunction, the claim would be limiting the scope of the claim to one or more clear or translucent or colored stones, i.e., not a combination of all three types of stones.  Therefore, when reading the limitation define the scope as “one colored stone”, the claims are misdescriptive in combination with the limitation in the last paragraph of the claims, i.e., a nail applique or liquid nail polish secured to the stone back surface or to the casting front surface that is affixed to the stone back surface, wherein the nail applique or polish comprise a color and/or a pattern visible on the stone front surface.   The visibility of the nail applique or polish would not be visible on the stone’s fron surface when the stone is a colored stone, not clear (as understood from the specification and discussed in the prior paragraph).  The now amended claims are misdescriptive in setting forth the scope of the invention.
	In claim 1, line 11 and in claim 11, line 14, “the casting front surface that is affixed to the stone back surface” lacks antecedence.
	In claim 1, line 5 and in claim 11, line 7, the limitation “a stone type of: a glass piece, a plastic piece” is misdescriptive.  A stone type would include articles that are stone material.  A glass piece or a plastic piece are not stone types.  In order to fix this problem, the stone type should be changed to an ornamental piece or a decorative element.
	 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9 and 11 are rejected under 35 U.S.C. 102a(1) as being anticipated by Boone, US 2663171.  Boone discloses a multilayered jewelry article with a clear faceted or non-faceted stone (figure 6, 58) made of glass or plastic material, a casting (80) adhered to the back surface of the stone (58), and a “nail applique” (62, 64, 66, figure 6, 86, figure 10, 92, figure 11), i.e., Boone’s element can be used on a nail, secured to the casting front surface (84) that is affixed to the back surface of the stone.  The nail applique enhances the decorative appearance of the stone as seen through the stone.

    PNG
    media_image1.png
    639
    1119
    media_image1.png
    Greyscale

	Regarding claim 3, Boone discloses an embodiment of the stone having a curve shaped back surface (figure 2).

    PNG
    media_image2.png
    315
    531
    media_image2.png
    Greyscale

	Regarding claim 9, Boone discloses bonding the layers to the to the stone to create different lighting ornamental effects.  It is implicit that the adhesive would be clear in order to allow the light to pass through the layers to the reflective bottom layer or casting (84) in order to function as stated.
 
Allowable Subject Matter
Claims 4-8, 10 and 12-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/              Primary Examiner, Art Unit 3677